DETAILED ACTION
This communication is in response to the claims filed on 12/27/2018.
Application No: 16/233,916.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
David A Fox on July 13, 2022.

The claims have been amended as follows:
The elements of claims 13 and 29 are amended. Claim 14 has been canceled. 

LISTING OF CLAIMS

 13. (Currently Amended) A method for determining an abnormal elevator call request of an automatic elevator call system, comprising steps of:
counting, after an elevator call request corresponding to an identity of a personal mobile terminal is sent or received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
judging, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold, whether the elevator call request corresponding to the identity is a normal elevator call request operation;
wherein in the judging step, the elevator call request corresponding to the identity is determined as an abnormal elevator call request operation if the number of times the elevator call request is made is greater than or equal to the predetermined threshold, and
the elevator call request corresponding to the identity is determined as a normal elevator call request operation if the number of times the elevator call request is made is less than the predetermined threshold.


14. (Canceled)

29. (Currently Amended) A non-transitory computer readable storage medium, storing a computer program, wherein the program is executed by a processor to perform the steps of the method for determining an abnormal elevator call request according to claim 13.

*** 

 
Reasons for allowance
Claims 1-13 and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
	 An automatic elevator call system, comprising:
a wireless signal apparatus installed in an elevator landing zone of an elevator system and broadcasting a corresponding wireless signal around;
wherein the automatic elevator call system detects the wireless signal through a personal mobile terminal, and is capable of sending an elevator call request to the wireless signal apparatus automatically; and
the automatic elevator call system further comprises:
a counting unit configured to count, after an elevator call request corresponding to an identity of the personal mobile terminal is sent or received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
an abnormal elevator call request judgment unit configured to judge, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold, 
whether the elevator call request corresponding to the identity is a normal elevator call request operation.


The representative claim 13 distinguish features are underlined and summarized below: 
	 A method for determining an abnormal elevator call request of an automatic elevator call system, comprising steps of:
counting, after an elevator call request corresponding to an identity of a personal mobile terminal is sent or received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
judging, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold, whether the elevator call request corresponding to the identity is a normal elevator call request operation;
wherein in the judging step, the elevator call request corresponding to the identity is determined as an abnormal elevator call request operation if the number of times the elevator call request is made is greater than or equal to the predetermined threshold, and
the elevator call request corresponding to the identity is determined as a normal elevator call request operation if the number of times the elevator call request is made is less than the predetermined threshold.

The representative claim 21 distinguish features are underlined and summarized below: 
 A wireless signal apparatus, wherein the wireless signal apparatus is installed in an elevator landing zone of an elevator system and broadcasts a corresponding wireless signal around, and is capable of receiving, based on the wireless signal, an elevator call request from a personal mobile terminal that detects the wireless signal; 
wherein the wireless signal apparatus comprises:
a counting unit configured to count, after an elevator call request corresponding to an identity of a personal mobile terminal is received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
an abnormal elevator call request judgment unit configured to judge, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold, 
whether the elevator call request corresponding to the identity is a normal elevator call request operation.

The representative claim 28 distinguish features are underlined and summarized below: 
 A wireless signal apparatus, comprising a memory, a processor, and a computer program that is stored in the memory and can be run on the processor, wherein when executing the program, the processor implements the following steps of:
broadcasting a corresponding wireless signal;
receiving an elevator call request comprising an identity;
counting, after the elevator call request corresponding to the identity is received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
judging, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold,
 whether the elevator call request corresponding to the identity is a normal elevator call request operation.

The representative claim 29 distinguish features are underlined and summarized below: 
A non-transitory computer readable storage medium, storing a computer program, wherein the program is executed by a processor to perform the steps of the method for determining an abnormal elevator call request according to claim 13.

The representative claim 30 distinguish features are underlined and summarized below: 
An elevator system, comprising:
the automatic elevator call system according claims 1; and
an elevator controller configured to control running of one or more elevator cars in the elevator system; 
wherein the elevator controller is coupled to the wireless signal apparatus and controls the running of the one or more elevator cars in the elevator system in response to at least the elevator call request.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 13, 21, 28, 29, and 30 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Peterson, HAIPUS and NODA teach following:
 	Peterson (US 20160311647 A1) teaches that embodiments are directed to receiving, by a computing device comprising a processor, an identifier associated with a mobile device based on a passive transmission of the identifier by the mobile device, and based on the receipt of the identifier, scheduling at least one service associated with an elevator system based on an anticipated demand for the at least one service.

HAIPUS (US 20150068849 A1) teaches a method for handling erroneous calls in an elevator system, which comprises at least one elevator, call-giving devices for registering calls on the floor levels and/or in the elevator car, and also a control system that responds to the aforementioned calls one or more calls given by a passenger are registered, it is assessed on the basis of at least one criterion whether some call is erroneous, and at least one corrective action is performed for removing a call, or for rectifying the call data of a call, if the call is ascertained to be erroneous on the basis of the aforementioned criterion.

NODA (US 20170197807 A1) teaches an elevator system includes a camera, a passenger detection module and a controller. The camera is capable of imaging a particular range in a direction from a vicinity of a door of a car to a hall when the car arrives at the hall. The passenger detection module detects presence or absence of a passenger who intends to get into the car by focusing on movement of a movable body within a specific area by using a plurality of time-series continuous images which are captured by the camera. The controller controls an opening/closing operation of the door based on a detection result of the passenger detection module. A width of the area is being set greater than at least a width of the door.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
a counting unit configured to count, after an elevator call request corresponding to an identity of the personal mobile terminal is sent or received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
an abnormal elevator call request judgment unit configured to judge, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold, 
whether the elevator call request corresponding to the identity is a normal elevator call request operation.

Peterson teaches that scheduling at least one service associated with an elevator system based on an anticipated demand for the at least one service; but failed to teach one or more limitations, including, 
a counting unit configured to count, after an elevator call request corresponding to an identity of the personal mobile terminal is sent or received, the number of times the elevator call request corresponding to the identity is made within a predetermined time period; and
an abnormal elevator call request judgment unit configured to judge, based on a comparison result between the number of times the elevator call request is made and a predetermined threshold, 
whether the elevator call request corresponding to the identity is a normal elevator call request operation.

HAIPUS and NODA alone or in combination failed to cure the deficiency of Peterson.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for an automatic elevator call system, specifically determination of an abnormal elevator call request. Further, in an existing elevator system, the elevator system can obtain an elevator call request command that reflects a real elevator-riding service requirement of a passenger. An elevator call request operation (no matter whether it is completed automatically or manually) corresponding to the elevator call request command is a normal elevator call request operation. If the passenger performs an abnormal elevator call request operation that cannot reflect the real elevator-riding service requirement of the passenger, the efficiency of the elevator system will be affected. In particular, if an abnormal elevator call request operation is input repeatedly in a short time period, the efficiency of the elevator system will be affected greatly. For example, in a serious circumstance, the car door of an elevator car stopping at the landing cannot be closed normally. 
Further, an embodiment of the present invention cures the above problems by providing an abnormal elevator call request judgment unit that is configured to determine the elevator call request corresponding to the identity as an abnormal elevator call request operation when the number of times the elevator call request is made is greater than or equal to the predetermined threshold, and to determine the elevator call request corresponding to the identity as a normal elevator call request operation when the number of times the elevator call request is made is less than the predetermined threshold. Therefore, by configuring the automatic elevator call system according to the embodiment of the present invention, the passenger carrying the personal mobile terminal can complete the elevator call request operation automatically or in a hand free manner, which can significantly improve passenger experience in terms of the elevator call operation.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645